Title: Samuel B. T. Caldwell to Thomas Jefferson, 31 July 1819
From: Caldwell, Samuel B. T.
To: Jefferson, Thomas


          
            Respected and venerable sir
            Leesburg Va July 31. 1819
          
          Understanding that a printer will be wanted, when the central college at Charlottsville goes into operation, for the benefit or convenience of the institution, and not knowing to whom I could so well apply for correct information on the subject, as to yourself, I would beg leave to solicit you for such information as will enable me to assertain what encouragement would probably be held out in your county for a printing office and Bookstore. Would a weekly paper, literary or political, find adequate support? Is there a bookstore in or near Charlottsville? If not—would that be an elegible situation for a small establishment of that kind?
          I am at present the editor and proprietor of a weekly paper, established here under the auspices of Gen. the late worthy and distinguished patriot and statesman, Gen. Armistead T. Mason, entitled the “Genius of Liberty,” to which I have added the book and stationary business. Since the unfortunate death of my worthy friend, Gen. M. I had resolved on moving to the western country; but, incidentally hearing that there would will be a favourable opening for my business in Charlottsville, when the college goes into operation, and learning that the present pecuniary distress of our otherwise highly favoured country, bears with peculiar force upon our brethren west of the Allegany, I have resolved upon embracing that or the first opportunity that may offer for the enlargement of my business.
          By giving me such information as may be necessary, or such as you may possess, without putting yourself to any particular trouble, you will confer a special and lasting favor upon one whose prayer will ever be offered for your peace and happiness
          
          Perhaps I ought to apologize for thus abruptly breaking in upon the repose and tranquility of your declining years, with a subject in which you are so little interested; but, sir, I have nothing to offer, except the anxiety of a young man (just entering the world with limited means) to establish himself in a situation where he may reap the honest reward of his labors.
          Should you not find it convenient to give the desired information, perhaps you can refer me to some one from whom I could derive it
          Satisfactory testimonials of family, character and ability to conduct the business in which I engage will be furnished, so soon as it is determined that such an establishment is wanted & would be encouraged
          
            Accept, Sir, the assurance of my highest esteem and most sincere regard
            S. B. T. Caldwell
          
        